DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 05/05/2022, with respect to the rejections of the claims have been fully considered and are persuasive, therefore the rejections of the office action dated 03/07/2022 have been withdrawn. 
However, applicant’s amendments raise new U.S.C. 112 issues with claims 5 and 20. Applicant agreed to amend claims 5 and 20 to overcome the issues, see examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Evans (reg. no. 75818) on May 11, 2022.

The application has been amended as follows: 

The claims dated 05/05/2022 have been replaced by the claims as presented in the attached PDF titled “Proposed_Claims_5-11-2022.pdf”.

The amendments to the claims have been made to remedy U.S.C. 112 issues pertaining to claim 5 repeating a limitation recited in its base claim 1, and claim 20 depending from base claim 18 which mixes mutually exclusive embodiments.
The amendments remove the repeated limitation in claim 5, and changes the dependency of claim 20 to claim 1 to remedy the mixed embodiments issue.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose a hydraulic system configured in the manner claimed in independent claims 1, 11 or 18, as each recites a combination of limitations that are not disclosed nor rendered obvious by the prior art absent impermissible hindsight. While the general use of pilot valves, sequence valves, and two-position/2-way valves are known in the art, it would not be obvious to configure these valves in combination with the rest of the recited limitations of each independent claim. A pilot valve that has a specified location in the hydraulic circuit and is configured to specifically connect the load with the tank when the load is below the threshold pressure as claimed in claim 1 would not be able to be implemented into prior art systems without changing primary operational functions of the prior art systems and would lack sufficient motivation to make such modifications. It would not have been obvious to modify the prior art to reach the claimed invention as claimed in claim 11 or 18 for similar reasons.
Applicant’s dependent claims are allowed because they depend from an allowed independent claim 1, 11 or 18.
Applicant’s system specifies various flow paths and valve configurations that applicant’s specification states that the disclosed invention allows for hydraulic energy recovery while also guaranteeing that the pressure and/or speed of hydraulic fluid flowing from the load to the low-pressure fluid tank is sufficient to allow the load to be relieved and the energy to be recovered fast enough, such as within a predetermined amount of time..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        May 12, 2022